UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Shares outstanding as of November 10, 2010 Class A Stock, par value $100 6,449,744 Class B Stock, par value $100 8,208,103 FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Statements of Condition 4 Statements of Income 5 Statements of Capital 6 Statements of Cash Flows 8 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Executive Level Overview 37 Financial Market Trends 40 Critical Accounting Policies and Estimates 41 Results of Operations 41 Financial Condition 50 Liquidity and Capital Resources 67 Risk Management 68 Recently Issued Accounting Standards 70 Recent Developments 70 Item 3. Quantitative and Qualitative Disclosures About Market Risk 72 Item 4. Controls and Procedures 78 PART II OTHER INFORMATION 79 Item 1. Legal Proceedings 79 Item 1A. Risk Factors 79 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 79 Item 3. Defaults Upon Senior Securities 79 Item 4. (Removed and Reserved) 79 Item 5. Other Information 79 Item 6. Exhibits 79 Exhibit 31.1 Certification of President and CEO Pursuant to Section 302 Exhibit 31.2 Certification of First VP and CAO Pursuant to Section 302 Exhibit 32 Certification of President and CEO and First VP and CAO Pursuant to Section 906 2 Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “is likely,” “could,” “estimate,” “expect,” “will,” “intend,” “probable,” “project,” “should,” or their negatives or other variations of these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: § Governmental actions, including legislative, regulatory or other developments that affect the FHLBank, its members, counterparties, or investors; § Changes in economic and market conditions, including conditions in the mortgage, housing and capital markets; § Changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; § Effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; § The effects of amortization/accretion; § Gains/losses on derivatives or on trading investments and the ability to enter into effective derivative instruments on acceptable terms; § Volatility of market prices, rates and indices and the timing and volume of market activity; § Membership changes, including changes resulting from member failures, mergers or changes in the principal place of business of members; § Our ability to declare dividends or to pay dividends at rates consistent with past practices; § Soundness of other financial institutions, including FHLBank members, nonmember borrowers, and the other FHLBanks; § Changes in the value or liquidity of collateral underlying advances to FHLBank members or nonmember borrowers or collateral pledged by derivative counterparties; § Competitive forces, including competition for loan demand, purchases of mortgage loans and access to funding; § The ability of the FHLBank to introduce new products and services to meet market demand and to manage successfully the risks associated with new products and services; § The ability of each of the other FHLBanks to repay the principal and interest on consolidated obligations for which it is the primary obligor and with respect to which the FHLBank has joint and several liability; § Changes in the credit standing at other FHLBanks, including the credit ratings assigned to those FHLBanks; § Changes in the fair value and economic value of, impairments of, and risks associated with, the FHLBank’s investments in mortgage loans and mortgage-backed securities (MBS) or other assets and related credit enhancement (CE) protections; § The volume of eligible mortgage loans originated and sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1); and § Adverse developments or events, including but not limited to legislative and regulatory developments,affecting or involving other FHLBanks, housing government sponsored enterprises (GSE) or the FHLBank System in general. Readers of this report should not rely solely on the forward-looking statements and should consider all risks and uncertainties addressed throughout this report, as well as those discussed under Item 1A – “Risk Factors” in our annual report on Form 10-K, incorporated by reference herein. All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 "Mortgage Partnership Finance," "MPF" and "eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION – Unaudited (In thousands, except par value) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits 78 54 Federal funds sold Trading securities (Note 3) Held-to-maturity securities1(Note 4) Advances (Note 5) Mortgage loans held for portfolio, net of allowance for credit losses on mortgage loans of $2,613 and $1,897 (Note 6) Accrued interest receivable Premises, software and equipment, net Derivative assets (Note 7) Other assets (Note 10) TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing: Demand $ $ Overnight Term Non-interest-bearing: Demand 47 0 Other Total deposits Consolidated obligations, net (Note 8): Discount notes Bonds Total consolidated obligations, net Overnight loans from other Federal Home Loan Banks 0 Mandatorily redeemable capital stock (Note 11) Accrued interest payable Affordable Housing Program (Note 9) Payable to Resolution Funding Corp. (REFCORP) (Note 10) Derivative liabilities (Note 7) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 14) Capital (Note 11): Capital stock outstanding – putable: Class A ($100 par value; 5,815 and 2,936 shares issued and outstanding) Class B ($100 par value; 8,895 and 13,091 shares issued and outstanding) Total capital stock Retained earnings Accumulated other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities (Note 4) ) ) Defined benefit pension plan – prior service cost 1 6 Defined benefit pension plan – net loss ) ) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ 1 Fair value: $7,459,047 and $7,192,957 as of September 30, 2010 and December 31, 2009, respectively. The accompanying notes are an integral part of these financial statements. 4 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME – Unaudited (In thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, INTEREST INCOME: Interest-bearing deposits $
